Name: 78/430/EEC: Commission Decision of 18 April 1978 authorizing the United Kingdom to permit as 'certified seed'seeds which have been entered for certification as 'basic seed' (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-05-12

 Avis juridique important|31978D043078/430/EEC: Commission Decision of 18 April 1978 authorizing the United Kingdom to permit as 'certified seed'seeds which have been entered for certification as 'basic seed' (Only the English text is authentic) Official Journal L 124 , 12/05/1978 P. 0010 - 0010****( 1 ) OJ NO 125 , 11 . 7 . 1966 , P . 2298/66 . ( 2 ) OJ NO 125 , 11 . 7 . 1966 , P . 2309/66 . ( 3 ) OJ NO L 225 , 12 . 10 . 1970 , P . 7 . ( 4 ) OJ NO L 16 , 20 . 1 . 1978 , P . 23 . COMMISSION DECISION OF 18 APRIL 1978 AUTHORIZING THE UNITED KINGDOM TO PERMIT TO BE CERTIFIED AS ' CERTIFIED SEED ' SEEDS WHICH HAVE BEEN ENTERED FOR CERTIFICATION AS ' BASIC SEED ' ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 78/430/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVES 66/401/EEC OF 14 JUNE 1966 ON THE MARKETING OF FODDER PLANT SEED ( 1 ), 66/402/EEC OF 14 JUNE 1966 ON THE MARKETING OF CEREAL SEED ( 2 ), 70/458/EEC OF 29 SEPTEMBER 1970 ON THE MARKETING OF VEGETABLE SEED ( 3 ), ALL THREE DIRECTIVES AS LAST AMENDED BY COUNCIL DIRECTIVE 78/55/EEC OF 19 DECEMBER 1977 ( 4 ), AND IN PARTICULAR ARTICLES 2 ( 1 ) ( B ) THEREOF , HAVING REGARD TO THE APPLICATION LODGED BY THE UNITED KINGDOM , WHEREAS THE ABOVEMENTIONED DIRECTIVES HAVE PROVIDED THAT , IN PRINCIPLE , SEED WHICH IS INTENDED FOR CERTIFICATION AS ' CERTIFIED SEED ' MUST HAVE BEEN PRODUCED FROM BASIC SEED ; WHEREAS , HOWEVER , BY WAY OF DEROGATION THE SAID DIRECTIVES PERMIT , IN THE CASE OF CERTAIN SPECIES , CERTIFICATION AS ' CERTIFIED SEED ' WHERE THE SEED HAS BEEN PRODUCED FROM UNCERTIFIED PRE-BASIC SEED ; WHEREAS THE UNITED KINGDOM WISHES TO MAKE USE OF THIS FACILITY ; WHEREAS THERE IS NO EVIDENCE FOR ANY REASON TO OPPOSE THIS REQUEST ; WHEREAS THEREFORE THE APPLICATION OF THE UNITED KINGDOM SHOULD BE GRANTED IN FULL , PROVIDED THAT THE CONDITIONS LAID DOWN IN THE SAID DIRECTIVES ARE MET ; WHEREAS FOR AN EXPERIMENTAL PERIOD THE AUTHORIZATION SHOULD BE LIMITED IN TIME ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON SEED AND PROPAGATING MATERIAL FOR AGRICULTURE , HORTICULTURE AND FORESTRY , HAS ADOPTED THIS DECISION : ARTICLE 1 THE UNITED KINGDOM IS HEREBY AUTHORIZED TO PERMIT SEED WHICH HAS BEEN ENTERED FOR CERTIFICATION AS ' BASIC SEED ' TO BE CERTIFIED : - AS ' CERTIFIED SEED ' , IN THE CASE OF PISUM ARVENSE ( FIELD PEA ), - AS ' CERTIFIED SEED OF THE FIRST GENERATION ' OR ' CERTIFIED SEED OF THE SECOND GENERATION ' , IN THE CASE OF AVENA SATIVA ( OATS ), HORDEUM ( BARLEY ) OR TRITICUM AESTIVUM ( COMMON WHEAT ), - AS ' CERTIFIED SEED ' , IN THE CASE OF LACTUCA SATIVA ( LETTUCE ), PHASEOLUS VULGARIS ( FRENCH BEAN ) OR PISUM SATIVUM ( PEA ), AND TO PERMIT THE MARKETING IN ITS TERRITORY OF THIS SEED PROVIDED THAT THE CONDITIONS LAID DOWN IN ARTICLE 2 ( 1 ) ( B ) OF DIRECTIVES 66/401/EEC , 66/402/EEC , 70/458/EEC ARE MET . ARTICLE 2 THE AUTHORIZATION UNDER ARTICLE 1 SHALL BE WITHDRAWN AS SOON AS IT IS ESTABLISHED THAT THE CONDITIONS THEREOF ARE NO LONGER SATISFIED . ARTICLE 3 THE UNITED KINGDOM SHALL NOTIFY THE COMMISSION BEFORE 1 JULY OF EACH YEAR OF THE QUANTITIES OF SEED MARKETED IN ITS TERRITORY PURSUANT TO THIS DECISION . THE COMMISSION SHALL INFORM THE OTHER MEMBER STATES THEREOF . ARTICLE 4 THIS DECISION SHALL EXPIRE ON 30 JUNE 1980 . ARTICLE 5 THIS DECISION IS ADDRESSED TO THE UNITED KINGDOM . DONE AT BRUSSELS , 18 APRIL 1978 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT